Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment filed 2/1/2021 has been received and entered into the present application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
Applicant’s arguments filed 2/1/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims 
Claims 20-39 are pending.  Claims 28-29 and 38-39 remain withdrawn.
Claims 20-27 and 30-37 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 20-27 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Priority
This application repeats a substantial portion of priority documents:

    PNG
    media_image1.png
    80
    459
    media_image1.png
    Greyscale

However, the instant application claims additional disclosure not presented in the prior applications (see below) and as such is continuation-in-part of the prior application.  Specifically, the instantly claimed subject matter is drawn to a combination comprising tamoxifen.  A review of the provisional application 60/923,496 filed 4/13/2007 does not lend any teachings for the use of tamoxifen.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention.  Applicant is reminded that obviousness is not the standard for the addition new limitations to the disclosure as filed.  Note MPEP 2163.05 II regarding written description as it pertains to the narrowing of claims.  
As such, are given the benefit of the priority date of PCT/US2008/004847 which is April 14, 2008.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected.
Response to Applicant’s Remarks
Applicant alleges that “the as-filed application describes the claimed invention…”  The rejection does not state that the instant specification does not recite the claimed invention.  Rather, the application 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-27 and 30-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hangauer et al. (WO 2006/071960) and Osborne (N. Engl. J. Med. 1998; 339: 1609-1618, Nov. 26, 1998).
Haugauer et al. teach a method of treating breast cancer with administration of the instantly elected compound of formula (I) (paragraph [0004]):

    PNG
    media_image2.png
    92
    284
    media_image2.png
    Greyscale
(page 44).  
The compound may be administered in combination with an anti-proliferative agent (paragraph [000170]).
While the reference may not be anticipatory insofar as one must select the elected compound of formula I from the list of compounds used in the method of Hauguaer et al., it remains that it would have been prima facie obvious to a person skilled in the relevant art, in a self-evident manner, to have selected this compound from those taught in Hauguaer et al. in order to arrive at a method that is identical to that instantly elected.  This skilled person would have been motivated to do so by the unambiguous disclosure of each particular specie of compound individually and alternatively as equally effective via the disclosure of the reference.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as reasonably possible in determining the full scope of contents within its four corners.
Haugauer et al. are silent on the administration of tamoxifen.
Osborne et al. teach a method of treating breast cancer with administration of an effective amount of tamoxifen (see throughout, specifically page 1609).
It would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have administered the instantly elected compound of formula (I) in combination with tamoxifen.  One would have been motivated to do so because each of the therapeutics have been taught in the prior art to be successful at treating breast cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable 

Response to Applicant’s Remarks
Applicant alleges that “Hangauer is completely silent in regard to a composition comprising tamoxifen and a compound of formula I…”  Applicant is again reminded that rejection made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Please reference, In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant alleges that “the Office fails to show that Hangauer provides any guidance or criterion for picking any therapeutic agent as an antiproliferative agent…”  Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly not limited to that which is preferred and/or exemplified.  Thus, the fact that other therapeutic agents may be exemplified, claimed and/or preferred does not negate or direct the artisan away from the broader teaching of the reference, which expressly provides for, and, thus, clearly contemplates the use of the claimed therapeutic agent.  A reference will constitute a teaching so long as the disclosure clearly describes and enables such an embodiment, which, in the presence case, such description is clearly found in Hanguaer et al.
Applicant alleges that “a skilled artisan would have been led away from combining the compounds of Hangauer with tamoxifen of Osborne.”  The Examiner has review the disclosure cited by Applicant and it is noted that this teaching appears the timing of the administration of each agent.
Applicant alleges that “the present application demonstrates that cell growth inhibition by the combination of a compound for Formula I and tamoxifen achieved a CI value of 0.505…”  In support of this assertion, the Applicant provides guidance to “the as-filed specification at Example 32 and Figure 51.”  A review of paragraph [000873] states that “Figure 51 shows synergistic growth effects with 100 nM tamoxifen + 75 nM KXO1.”  It is noted that the instant claims are not limited to the amounts which in fact exhibit this synergistic effect.  As such, this experimentation is not commensurate in scope with the instant claims.
Applicant alleges that “[i]t seems that the Office has relied on impermissible hindsight in selecting Osborne for combination with Hangauer to support the obviousness rejection.” Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  However, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Considering the fact that the present rejection using 35 U.S.C. 103(a) relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art at the time of the invention (as clearly elucidated supra, as well as in the previous Office Action) and does not improperly rely upon Applicant's disclosure, the assertion that the present rejection is made with impermissible hindsight reconstruction is properly found unpersuasive.
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided by support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 20-27 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,300,931 (herein referred to as ‘931; submitted in IDS) in view of Osborne (N. Engl. J. Med. 1998; 339: 1609-1618, Nov. 26, 1998).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims 
Although the conflicting claims are not identical, the claims of the instant patent application and those of the U.S. Patent No. 7,300,931 are not considered patentably distinct from each other because the pending claims are rendered obvious by the claims of ‘931.
The claims of ‘931 provide for the elected compound:

    PNG
    media_image2.png
    92
    284
    media_image2.png
    Greyscale

‘931 claims differ from the instant claims only insofar as they are directed to compounds per se and not explicitly directed to a method of treating breast cancer.
In the specification of ’931, the patentee discloses that the claimed compounds are therapeutically effective for the treatment of breast cancer (column 1, line 44).
A patent’s “disclosure may be used…to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed.”  AbbVie v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014)(quoting In re Bassell Poliolefine Italia S.P.A., 892 USPQ2d 1030, 1036 (Fed. Cir. 2008)).  The AbbVie court explicitly noted that the Federal Circuit has “repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness” and that “a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention.” Id.  For example, when the claims in a later-expiring patent “merely recite methods of administering” the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent.” Id. (quoting Pfizer, Inc. v. Teva Pharms. USA. Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)).  See also Sun Pharms. Indus. Ltd. v. Eli Lilly & Co., 95 USPQ2d at 1798, 1803, in which the reference patent claimed a composition and merely remarked in passing on its “excellent oncolytic activity,” and the court held that this disclosure should have compelled a double 
The claims of ‘931 are silent on the elected compound in a composition comprising tamoxifen.
Osborne et al. teach a method of treating breast cancer with administration of an effective amount of tamoxifen (see throughout, specifically page 1609).
It would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have administered the instantly elected compound of formula (I) in combination with tamoxifen.  One would have been motivated to do so because each of the therapeutics have been taught in the prior art to be successful at treating breast cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering the compound of formula (I) in combination with tamoxifen, one would achieve a method for treating breast cancer.


Claims 20-27 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,980,890 (herein referred to as ‘890; submitted in IDS) in view of Osborne (N. Engl. J. Med. 1998; 339: 1609-1618, Nov. 26, 1998).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.

The claims of ‘890 provide for the elected compound:

    PNG
    media_image2.png
    92
    284
    media_image2.png
    Greyscale

‘890 claims differ from the instant claims only insofar as they are directed to compounds per se and not explicitly directed to a method of treating breast cancer.
In the specification of ’931, the patentee discloses that the claimed compounds are therapeutically effective for the treatment of breast cancer (column 1, line 44).
A patent’s “disclosure may be used…to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed.”  AbbVie v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014)(quoting In re Bassell Poliolefine Italia S.P.A., 892 USPQ2d 1030, 1036 (Fed. Cir. 2008)).  The AbbVie court explicitly noted that the Federal Circuit has “repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness” and that “a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention.” Id.  For example, when the claims in a later-expiring patent “merely recite methods of administering” the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent.” Id. (quoting Pfizer, Inc. v. Teva Pharms. USA. Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)).  See also Sun Pharms. Indus. Ltd. v. Eli Lilly & Co., 95 USPQ2d at 1798, 1803, in which the reference patent claimed a composition and merely remarked in passing on its “excellent oncolytic activity,” and the court held that this disclosure should have compelled a double patenting rejection in a later-filed application claiming methods of using that composition to treat breast cancer.

Osborne et al. teach a method of treating breast cancer with administration of an effective amount of tamoxifen (see throughout, specifically page 1609).
It would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have administered the instantly elected compound of formula (I) in combination with tamoxifen.  One would have been motivated to do so because each of the therapeutics have been taught in the prior art to be successful at treating breast cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering the compound of formula (I) in combination with tamoxifen, one would achieve a method for treating breast cancer.

Claims 20-27 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,655,903 (herein referred to as ‘903; submitted in IDS) in view of Osborne (N. Engl. J. Med. 1998; 339: 1609-1618, Nov. 26, 1998).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
Although the conflicting claims are not identical, the claims of the instant patent application and those of the U.S. Patent No. 9,655,903 are not considered patentably distinct from each other because the pending claims are rendered obvious by the claims of ’903.


    PNG
    media_image2.png
    92
    284
    media_image2.png
    Greyscale


The claims of ‘903 are silent on elected compound in a composition with tamoxifen.
Osborne et al. teach a method of treating breast cancer with administration of an effective amount of tamoxifen (see throughout, specifically page 1609).
It would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have administered the instantly elected compound of formula (I) in combination with tamoxifen.  One would have been motivated to do so because each of the therapeutics have been taught in the prior art to be successful at treating breast cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering the compound of formula (I) in combination with tamoxifen, one would achieve a method for treating breast cancer.

Response to Applicant’s Remarks
Applicant alleges:

    PNG
    media_image3.png
    162
    780
    media_image3.png
    Greyscale

It is not clear how the aforementioned priority mentioned by Applicant overcomes the double patenting rejections.   Applicant is reminded that the priority of the instant application is:

    PNG
    media_image4.png
    69
    494
    media_image4.png
    Greyscale
.
As such, these issue patents are not parent applications of the instant application and therefore the double patenting rejections appear to be proper.

CONCLUSION
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628